 
 
IB 
Union Calendar No. 160 
111th CONGRESS 1st Session 
H. R. 481 
[Report No. 111–290] 
IN THE HOUSE OF REPRESENTATIVES 
 
January 13, 2009 
Mr. Oberstar introduced the following bill; which was referred to the Committee on Natural Resources 
 

October 8, 2009
Additional sponsors: Mr. Ellison, Mr. Peterson, Mr. Paulsen, Mr. Massa, Ms. McCollum, and Mr. Walz

 
October 8, 2009 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
Strike out all after the enacting clause and insert the part printed in italic 
For text of introduced bill, see copy of bill as introduced on January 13, 2009 
 
 
 
 
A BILL 
To revise the authorized route of the North Country National Scenic Trail in northeastern Minnesota to include existing hiking trails along Lake Superior’s north shore and in Superior National Forest and Chippewa National Forest, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the North Country National Scenic Trail Route Adjustment Act of 2009. 
2.Route reauthorizationSection 5(a)(8) of the National Trails System Act (16 U.S.C. 1244(a)(8)) is amended— 
(1)by striking “thirty-two hundred miles” and inserting “4,600 miles”; and  
(2)by striking ‘Proposed North Country Trail and all that follows through “June 1975.” and inserting ‘North Country National Scenic Trail, Authorized Route’, dated February 16, 2005, and numbered 649/80,002.. 
3.Land acquisitionNeither the Secretary of Agriculture nor the Secretary of the Interior may acquire for the North Country National Scenic Trail land that was obtained through condemnation by a State or local government. 
4.EnergyNothing in the Act or the amendments made by this Act shall prohibit or hinder the development, production, conveyance, or transmission of energy. 
 
 
October 8, 2009 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
